
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3787
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  recognize the service in the reserve components of certain persons by honoring
		  them with status as veterans under law.
	
	
		1.Provision of status under law
			 by honoring certain members of the reserve components as veterans
			(a)In
			 generalChapter
			 1 of title 38, United States Code, is amended by inserting
			 after section
			 107 the following new section:
				
					107A.Honoring as
				veterans certain persons who performed service in the reserve
				componentsAny person who is
				entitled under
				chapter 1223 of title 10 to
				retired pay for nonregular service or, but for age, would be entitled under
				such chapter to retired pay for nonregular service shall be honored as a
				veteran but shall not be entitled to any benefit by reason of this
				section.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 107 the following
			 new item:
				
					
						107A. Honoring as veterans certain persons
				who performed service in the reserve
				components.
					
					.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
